Citation Nr: 1229746	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  08-35 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a left hand injury.

4.  Entitlement to service connection for left arm and shoulder disorders, to include arthritis.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his son
ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to November 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In November 2010, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

The Board remanded these issues for further evidentiary development in December 2010 and April 2012.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's statements that he has had hearing loss and ringing in his ears since service are not credible in light of other conflicting statements made by the Veteran.  

2.  The most probative evidence of record indicates that current hearing loss is not related to the Veteran's service.  

3.  The most probative evidence of record indicates that tinnitus shown during the appeal period is not related to the Veteran's service.  

4.  The most probative evidence of record indicates that the Veteran's current degenerative arthritis of the left hand is related to his service.  

5.  A chronic left shoulder disability was not present until many years after service and the most probative evidence of record indicates that current left shoulder disability is not related to the Veteran's service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).

3.  The criteria for establishing service connection for residuals of a left hand injury (diagnosed as degenerative arthritis of the left hand) have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The criteria for establishing service connection for left arm and shoulder disorders have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In light of the fully favorable determination granting service connection for residuals of a left hand disability, no further discussion of VCAA compliance is necessary regarding that issue.

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a February 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter further advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include a service treatment record, VA treatment records and examination reports, private treatment records, and hearing testimony.

The Board notes that, with the exception of a single service treatment record, it has been shown that the Veteran's service treatment records were destroyed in an accidental fire and are therefore unavailable.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

This case was remanded in December 2010 to provide the Veteran with VA audiological and joint examinations and to request VA treatment records, records from the Air Force Hospital in the Philippines, unit records and morning reports, and in April 2012 to obtain additional VA outpatient treatment records and to provide the Veteran with a VA joints examination.  The identified VA treatment records were obtained and the Veteran was provided with January 2011 and June 2012 VA audiological examinations, a February 2011 VA joints examination, a June 2012 shoulder and arm examination, and a June 2012 hand and finger examination.  

Requests were made to the National Personnel Records Center (NPRC) for relevant hospital records, unit records, surgeon general's office records (SGOs), unit records, and morning reports.  In February 2011, NPRC relayed that the Veteran's service records were fire-related.  This phrase is commonly used to identify records destroyed at NPRC in an accidental fire in 1973.  According to NPRC, the service records could not be reconstructed, and a search of the sick and morning reports failed to identify the Veteran.  The Veteran was notified of the unavailability of the hospital records, service records, unit records, and morning reports in a May 2011 letter.  The next month the Veteran called VA to relay that he had no other information or evidence to give VA to support his claim.  See June 2011 VA Form 21-0820, Report of Contact.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  The issues were last adjudicated in a June 2012 supplement statement of the case and the Veteran was provided an opportunity to respond.  

As noted above, the Veteran underwent VA examinations in January 2011, February 2011, and June 2012.  These examinations are found to be adequate in so far as they thoroughly and accurately portray the extent of the concerned disabilities.  They were each conducted after a review of the claims file.  The audiological examinations tested hearing in the relevant frequencies and the orthopedic examinations tested for range of motion and functional capacity.  Diagnostic testing, including X-rays, was reviewed in connection with the orthopedic examinations.  Therefore the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).

Referable to VA's duty to obtain adequate medical opinions in this case, in June 2012, VA examiners provided opinions regarding whether current hearing loss, tinnitus, left hand, left shoulder, and left arm disabilities were related to the Veteran's military service.  The opinions were made after examination of the Veteran, consideration of the relevant history (including a review of the claims file), and review of diagnostic testing such as X-rays and audiograms.  A rationale was provided for each conclusion.  Therefore the Board finds that VA has obtained adequate medical opinions in conjunction with the claims.  See id.  
	
As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
Analysis

In order to establish direct service connection, three elements must be established.  Generally, there must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As provided by 38 U.S.C.A. § 1154(a) (West 2002), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the United States Court of Appeals for the Federal Circuit (Federal Circuit) also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  The Federal Circuit has noted that the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and degenerative arthritis or organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I. Hearing Loss and Tinnitus

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran asserts that he has had bilateral hearing loss and tinnitus since service.  He reports that he experienced acoustic trauma during service including: firing rifles, pistols, and machine guns, using grenades, having a grenade explode near him, being exposed to noise from trucks on a daily basis, and being exposed to noise from airplanes and incoming and outgoing artillery fire.  

During a June 1999 VA audiogram diagnostic study, the Veteran reported experiencing ringing tinnitus for approximately 25 years.  He denied experiencing significant hearing difficulties even in the presence of competing noise.  Testing revealed a hearing loss disability for VA purposes.  

During an October 2007 VA audiogram consultation, the Veteran reported a many year history of constant bilateral "ringing" tinnitus.  The Veteran denied a significant history of military noise exposure, but did report a history of occupational noise exposure from 25 years of running a cement mixer.  He denied recreational noise exposure.  Testing revealed that hearing loss disability for VA purposes was present at that time.  

The Veteran submitted a November 2008 private audiological evaluation report.  At the time of the evaluation he complained of hearing loss and tinnitus beginning in service.  An audiogram showed hearing loss disability for VA purposes.  The audiologist diagnosed binaural hearing loss and tinnitus and stated that after a review of the service history it is just as likely as not that at least some of the Veteran's hearing loss and tinnitus are the result of his exposure to hazardous noise while in the service.  As the audiologist did not provide a rationale for this conclusion, the opinion is afforded little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Notably, the audiologist did not discuss the significance of or even recognize the Veteran's post-service noise exposure.  

In November 2010, the Veteran's son testified that as a child the television in his home was turned on a lot, and that he had to raise his voice and face the Veteran when speaking to him because the Veteran was hard of hearing.  Board Hearing Tr. at 7-8.  The Veteran's son was born in 1954 and his testimony is in regards to events as early as 1959.  Id. at 8.  Thus, this testimony does not cover the first 
12 years after the Veteran's discharge from service.  

The Veteran was afforded a VA audiological examination in January 2011.  He complained of tinnitus for 50 something years, as well as hearing loss.  He stated that the majority of his noise exposure in service came from "loud trucks" and diesel engines.  He denied direct combat exposure.  He reported that after service he was a farmer and then worked for 25 years as a cement mixer.  He denied recreational noise exposure.  Testing revealed a hearing loss disability for VA purposes, and the examiner diagnosed sensorineural hearing loss.  The examiner, a clinical audiologist, opined that given the Veteran's report of minimal military noise exposure, coupled to the reported history of occupational noise exposure, it is less likely than not that the Veteran's current hearing loss and tinnitus are the result of acoustic trauma while on active duty military service.  

The Veteran was afforded a VA hearing loss and tinnitus examination in June 2012.  Testing revealed that the Veteran had hearing loss disability for VA purposes, although cerumen impaction may have caused a conductive overlay to the Veteran's current hearing loss.  The Veteran did not report recurrent tinnitus.  The examiner, an audiologist, opined that the Veteran's hearing loss was not at least as likely as not a result of an event in military service.  He explained that Veteran previously denied military noise exposure during an examination in 2007 and appeared to have a significant history of occupational noise exposure without utilization of hearing protection.  

A. Hearing Loss

In this case, hearing loss for VA purposes is not shown in medical records until 1999, more than 50 years after the Veteran's discharge from service.  While certainly not conclusive, this is evidence against a finding that the Veteran has had hearing loss since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the veteran failed to account for lengthy time period between service and initial symptoms of disability).

There is no medical evidence of hearing loss caused by an organic disease of the nervous system to a compensable degree within one year after the Veteran's discharge from service.  

The Veteran has reported on several occasions that he has had hearing loss since service.  However, in June 1999 - the first documented treatment for hearing loss - he denied experiencing significant hearing difficulties even in the presence of competing noise.  Thus, the lay testimony is in conflict and does not establish a continuity of symptomatology.  See Buchanan, 451 F.3d at 1337 (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); see also 38 C.F.R. § 3.303(b).  The Board does not mean to imply that the Veteran is being untruthful.  Simply put, regardless of the reason, the Veteran's lay statements are in conflict with each other which lessen their credibility.  

As for medical opinions, three audiologists have offered their opinions on this case.  The first opinion was favorable to the Veteran's claim.  However, this November 2008 private opinion included no rationale for the conclusions and did not address relevant history including post-service occupational noise exposure.  Thus, it is of little probative value on the nexus element.  See Nieves-Rodriguez, 22 Vet. App. at 300-01.  The second and third opinions, offered in January 2011 and June 2012, respectively, are adverse to the claim.  Both audiologists performed hearing testing, interviewed the Veteran and otherwise considered the relevant history, and came to the opinion that the Veteran's current hearing loss was not related to incidents that occurred during service.  Rationales were provided which essentially attribute the hearing loss to post-service occupational noise exposure as a cement mixer for 25 years.  Given the above, the January 2011 and June 2012 opinions are probative of the nexus element and are given great weight.  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current hearing loss is a result of his military service.  

B. Tinnitus

Initially, the Board notes that the Veteran denied recurrent tinnitus at his June 2012 examination.  Entitlement to service connection is limited to cases where incidents have resulted in a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (noting that 
38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  As tinnitus was diagnosed earlier in the appeal period, service connection could still be warranted despite the Veteran's more recent report of having no current tinnitus.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  It is noted that the most recent report of no recurrent tinnitus calls into question any assertion that tinnitus began during service and has continued to the present.  

In this regard, while at times the Veteran has reported that he has had ringing in his ears or tinnitus since service, in June 1999 he reported experiencing ringing tinnitus for approximately 25 years.  The Board does not expect perfect recollection of the onset of disability when decades have passed; however, in this case the Veteran's report places the onset of tinnitus around 1974 which is more than 25 years after his separation from service.  Simply put, the Board finds that the lay testimony is in conflict and therefore is not credible to establish a continuity of tinnitus symptomatology.  See Buchanan, 451 F.3d at 1337; see also 38 C.F.R. § 3.303(b).

No opinion regarding the etiology of tinnitus was offered after the June 2012 examination as the Veteran denied having recurrent tinnitus.  While the November 2008 private opinion supported the Veteran's claim, the report included no rationale for the conclusions reached and did not address relevant history including post-service occupational noise exposure.  Thus, it is of little probative value.  See Nieves-Rodriguez, 22 Vet. App. at 300-01.  In addition, it appears to be based on the inaccurate premise that the Veteran has had tinnitus since service.  As noted above, the Board has found the Veteran's statements regarding a continuity of tinnitus since service to be not credible.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).  The January 2011 VA opinion was offered after hearing testing and an examination were performed, and was made in consideration of the relevant history, including an interview with the Veteran.  A rationale was provided for the opinion that the Veteran's tinnitus was not related to incidents that occurred during service.  Given the above, the January 2011 opinion is afforded high probative value and preponderates against a finding that the Veteran has had tinnitus during the course of this appeal as a result of his military service.  

	II. Left Hand, Arm, and Shoulder Disabilities

The Veteran asserts that while operating a push cart in January 1946 his left hand was caught in the spokes of the steering wheel and injured.  According to the Veteran, he tore his hand which developed an infection resulting in hospitalization for seven days.  He reports having problems to this day with the hand.  He also recalls that the day of the injury he was told he would develop arthritis in the left shoulder.  The Veteran's son testified that he remembered the Veteran having to drive with his right hand.  Board Hearing Tr. at 8.  As explained above, the recollections of the Veteran's son start approximately 12 years after the Veteran's separation from service.  

VA X-rays from as early as March 2001 show left shoulder degenerative joint disease.  Right shoulder degenerative changes were also shown as early as 1998.  In November 2007, the Veteran complained of left shoulder arthritis pain.  It was noted that he was a construction worker for most of his life.  A December 2010 VA orthopedic surgery consultation note shows an assessment of severe degenerative joint disease of both shoulders probably associated with rotator cuff tears.  

The Veteran was afforded a VA joints examination in February 2011.  He reported that in 1946 he tore the skin in the metacarpal area of the hand and developed an infection.  He noted that X-rays of the left hand in 1946 reportedly showed no fracture or dislocation.  He did not have pain in the left hand for two or three years after the incident but then pain began and he was diagnosed with arthritis of the left hand in 1949.  According to the Veteran, he first developed pain in the left shoulder around 1954 and also had some right shoulder pain around that time.  He noted pain in his right hand for several years as well.  The examiner, a nurse practitioner, performed an examination and reviewed X-rays before diagnosing degenerative joint disease of the left hand and left shoulder.  She opined that it was less likely than not that the left shoulder arthritis was secondary to injury in the military as there was no subjective history or objective findings of any dislocation or fracture of the left hand, and that it was less likely than not that the Veteran's left hand arthritis is secondary to his injury in the military.  The examiner noted that the evidence showed bilateral arthritis in the hands and shoulders and the Veteran reported a pain free period after discharge.  

The Veteran was afforded VA shoulder, arm, hand, and finger examinations in June 2012.  These examinations were performed at the same time by the same examiner, a family nurse practitioner.  The Veteran again noted that his left shoulder pain began in 1954 and that he had no problems with his left hand for 2 or 3 years after his hand injury but was diagnosed with arthritis of the left hand in 1949.  He noted that during service he had left shoulder pain after his left hand injury and was told that one day he would have arthritis in the shoulder.  He did not recall any treatment for the left shoulder during service.  An examination was performed and X-rays were reviewed.  The examiner diagnosed degenerative arthritis of the left hand and shoulder, as well as calcium pyrophosphate deposition disease of the left hand and shoulder.  

The examiner opined that the degenerative joint disease of the left hand was at least as likely as not related to the 1946 injury.  She explained that the Veteran's description of the injury was consistent with the type of injury described and the Veteran was reportedly diagnosed with left hand arthritis within a few years after discharge from service.  According to the examiner, the Veteran's left hand was most likely functional until he later developed idiopathic calcium pyrophosphate dehydrate crystal deposition disease arthropathy which caused increased amounts of generalized pain of the hand leading to his subsequent complaints.  Regarding the left shoulder disability, the examiner opined that the degenerative joint disease of the left shoulder was less likely than not related to the Veteran's reported injury to the left hand in 1946.  She explained that while the Veteran reported that during service he was told that he would have arthritis in the left shoulder, by his own report he was not provided any shoulder treatment during service and did not have any complaints for 8 years following military discharge.    

A. Left Hand  

The Board finds credible the Veteran's report that while operating a push cart in January 1946 his left hand was caught in the spokes of the steering wheel and injured.  The Veteran's military occupational specialty was truck driver and this type of injury is consistent with such service.  Medical records reflect a current diagnosis of degenerative joint disease of the left hand; thus, the remaining question is whether the current left hand disability is related to the left hand injury during service.  

Two VA examiners have offered opinions as to the etiology of the left hand disability.  As the rationale for the opinion offered in February 2011 is somewhat unclear, the Board is affording more probative weight to the opinion offered in June 2012.  This opinion was offered after an examination of the Veteran, and review of the relevant history and diagnostic testing.  The examiner provided a clear rationale for the opinion.  Thus, it is afforded high probative value.  As the examiner opined that the Veteran's current left hand degenerative joint disease is at least as likely as not related to the 1946 injury, with reasonable doubt resolved in the Veteran's favor, service connection is warranted for residuals of a left hand injury (diagnosed as degenerative arthritis of the left hand).  

B. Left Arm and Shoulder

In this case, a left shoulder/arm disability is not shown in medical records until 2001, almost 55 years after the Veteran's discharge from service.  While certainly not conclusive, this is evidence against a finding that the Veteran has had a left shoulder/arm disability since service.  See Maxson, 230 F.3d at 1333 (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  

There is no medical evidence of left shoulder/arm degenerative arthritis to a compensable degree within one year after the Veteran's discharge from service.  

The Veteran reported that he had some left shoulder pain when he injured his left hand in service but his chronic shoulder pain did not begin until 1954.  As this is approximately 8 years after the Veteran's discharge, these statements are evidence against a continuity of left shoulder/arm symptomatology since service.  See 38 C.F.R. § 3.303(b).  

As for medical opinions, two VA nurse practitioners have offered their opinions on this case.  Both opinions were adverse to the Veteran's claim.  As the rationale for the opinion offered in February 2011 is somewhat unclear, the Board is affording the most probative value to the opinion offered in June 2012.  This opinion was offered after an examination of the Veteran, and review of the relevant history and diagnostic testing.  The examiner provided a clear rationale for the opinion.  Thus, it is afforded high probative value.  The examiner opined that the Veteran's current degenerative joint disease of the left shoulder was less likely than not related to the Veteran's reported injury to the left hand in 1946.  Other evidence of record also supports the examiner's opinion, such as the Veteran's report that he did not receive treatment for his left shoulder during service and chronic left shoulder pain did not begin until years after his discharge from service.  As such, the preponderance of the evidence is against a finding that the Veteran has a left shoulder or arm disability related to his military service.  

	III. Other Considerations

While in January 2011, the Veteran denied direct combat participation he has also described some noise exposure related to artillery and grenades in a combat setting.  To the extent that the Veteran may have participated in combat, it is noted that in the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  

The Veteran served in the Philippines during World War II.  He alleges that he hurt his left upper extremity when his hand was caught in the steering wheel of a push cart.  He does not allege that this injury happened during combat.  As for his hearing loss and tinnitus, the Veteran asserts such is the result of acoustic trauma during service, to include from noise due to incoming and outgoing artillery fire and a hand grenade exploding near him.  

The Court of Appeals for the Federal Circuit (Federal Circuit) has held that the presumption found in section 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The Federal Circuit explained that with the presumption, the Veteran did not have to attempt to establish that the event during service led to a disability following service but instead only had to show that the disability incurred in service was a chronic condition that persisted in the years following active duty.  Id. at 999-1000.  In this case, in June 1999 the Veteran denied experiencing significant hearing difficulty even in the presence of competing noise and reported a history of tinnitus only going back 25 years.  This is clear and convincing evidence against a finding that the Veteran had chronic hearing loss or tinnitus that persisted in the years following his discharge from service in 1946.  Thus, service connection is not warranted for any of the above disabilities when considering 38 U.S.C.A. § 1154(b).  

While the Veteran contends that he has hearing loss, tinnitus, and a left shoulder/arm disability as a result of his military service, he is not shown to possess any specialized training in the medical field to provide a competent medical opinion on this point.  See Jandreau, 492 F.3d at 1376-77 (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis . . . when . . . a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer).  To the extent the Veteran is competent to provide lay observations with regarding to symptoms in support of his claims for hearing loss, tinnitus, and left arm and shoulder disorders, the Board finds the medical evidence on the point of etiology to be of greater probative value.  Skilled medical practitioners have reviewed the available evidence, including the Veteran's statements and diagnostic testing, examined the Veteran, and come to the conclusion that current hearing loss, tinnitus, and left shoulder/arm disabilities are not related to service.  At his last examination, the Veteran denied having tinnitus; thus, an opinion as to etiology was not offered at that time.  In any event, the Board has found the Veteran's statements regarding continuity of symptomatology of tinnitus since service to be lacking credibility.  In addition, the Veteran's lay statements put the onset of chronic left shoulder pain years after his discharge from service.  The Veteran's lay statements have been considered; however, the preponderance of the evidence is still adverse to the claims.  

To ensure that all standards and burdens are appropriately addressed, the Board notes that there is clear and convincing evidence against a finding that the Veteran had chronic hearing loss or tinnitus that persisted in the years following service, and the preponderance of the evidence is against a finding that any of the claimed disabilities (other than residuals of a left hand disability) are otherwise related to the Veteran's military service.  Accordingly, service connection for these disabilities is not warranted on any basis.  With reasonable doubt resolved in the Veteran's favor, the evidence reflects that the Veteran's current degenerative arthritis of the left hand is related to his military service.  

In reaching the adverse conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for hearing loss, tinnitus, and for left arm and shoulder disorders that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for residuals of a left hand injury (diagnosed as degenerative arthritis of the left hand) is granted.

Entitlement to service connection for left arm and shoulder disorders, to include arthritis, is denied.  



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


